DETAILED ACTION 
The present application, filed on 2/19/2016, is being examined under the AIA  first inventor to file provisions. 

The following is a final Office Action in response to Applicant’s amendments filed on 2/9/2021. 
a.  Claims 1, 6, 8, 10, 12, 14, 21-27, 29-36, 38 are amended
b.  Claims 2-5, 7, 9, 11, 13, 15-20, 28, 37 are cancelled 
c.  Claims 39-40 are new

Overall, Claims 1, 6, 8, 10, 12, 14, 21-27, 29-36, 38-40 are pending and have been considered below.


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6, 8, 10, 12, 14, 21-27, 29-36, 38-40 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 21 and Claim 29 and the therefrom dependent claims are directed respectively to a computer implemented method. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
However, Claim 1 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites determine an amount a content item has been at least partially obscured, repositioning the display of the content item at the user device. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components (“by a computing device and to a user device”). That is, the drafted process is comparable to an advertising process, i.e. a process aimed at optimizing the display of advertisements at a user device. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of advertising, marketing, sales activities or behaviors, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, the remaining claim elements of the independent claims are directed to displaying a plurality of advertisements on a display device. These claim elements amount to no more than insignificant extra-solution activity (MPEP 2106.05(g)). 
Additional claim elements are the partially obscured advertisement, the predetermined advertisement obscuration threshold, the visible portions of the obscured advertisements, the impression credit. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 
The recited computer elements,  i.e. a computing device, a user device, are recited at a high-level of generality (i.e. as a generic computing device performing generic computer functions of obtaining data, interpreting the obtained data and providing results), such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application. 

Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining elements of the independent claims are directed to displaying a plurality of advertisements on a display device. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Furthermore, the independent claims contain descriptive limitations, such as describing the nature, structure and/or content of the partially obscured advertisement, the predetermined advertisement obscuration threshold, the visible portions of the obscured advertisements, the impression credit. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

After stripping away the abstract idea claim elements, remaining elements of the independent claims are directed to a computing device, a user device. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

Claim 21 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites determine an amount an advertisement has been at least obscured, resizing the advertisement on the display. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components (“by a computing device and to a user device”). That is, the drafted process is comparable to an advertising process, i.e. a process aimed at optimizing the display of advertisements at a user device. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of advertising, marketing, sales activities or behaviors, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, the remaining claim elements of the independent claims are directed to displaying a plurality of advertisements on a user device. These claim elements amount to no more than insignificant extra-solution activity (MPEP 2106.05(g)). 
Additional claim elements are the partially obscured advertisement, the predetermined advertisement obscuration threshold, the restrictions on obscuration, the impression credit. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 
The recited computer elements,  i.e. a computing device, a user device, are recited at a high-level of generality (i.e. as a generic computing device performing generic computer functions of obtaining data, interpreting the obtained data and providing results), such that they amount to no more than mere instructions to apply the exception using generic computer components.

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. Per Step 2A, the claim is directed to an abstract idea not integrated into a practical application. 

Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining elements of the independent claims are directed to displaying a plurality of advertisements on a user device. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Furthermore, the independent claims contain descriptive limitations, claim elements found in the independent claims and addressed above, such as describing the nature, structure and/or content of the partially obscured advertisement, the predetermined advertisement obscuration threshold, the restrictions on obscuration, the impression credit. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

After stripping away the abstract idea claim elements the additional claim elements, the only remaining elements of the independent claims are directed to a computing device, a user device. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.  

Claim 29 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites determine an amount an advertisement has been at least partially obscured, performing a reaction corresponding the type of obscuration. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components (“by a computing device and to a user device”). That is, the drafted process is comparable to an advertising process, i.e. a process aimed at optimizing the display of advertisements at a user device. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of advertising, marketing, sales activities or behaviors, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, the remaining claim elements of the independent claims are directed to repositioning the advertisements on a user device. These claim elements amount to no more than insignificant extra-solution activity (MPEP 2106.05(g)). 
Additional claim elements are the partial obscuration over a threshold period of time, the restrictions on obscuration. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 
The recited computer elements,  i.e. a computing device, a user device, are recited at a high-level of generality (i.e. as a generic computing device performing generic computer functions of obtaining data, interpreting the obtained data and providing results), such that they amount to no more than mere instructions to apply the exception using generic computer components.

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. Per Step 2A, the claim is directed to an abstract idea not integrated into a practical application. 

Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining claim elements of the independent claims are directed to repositioning the advertisements on a user device. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Furthermore, the independent claims contain descriptive limitations, such as describing the nature, structure and/or content of the partial obscuration over a threshold period of time, the restrictions on obscuration. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

After stripping away the abstract idea claim elements, the only remaining elements of the independent claims are directed to a computing device, a user device. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.  

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.

Dependent Claim 3 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to resizing the first advertisement. Dependent Claim 6 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to determining a first visible display duration, repositioning the advertisement, determining a second visible display duration, determining impression credit based on the first and second display durations. Dependent Claim 8 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to determining a second advertisement, repositioning the first advertisement. Dependent Claim 10 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to determining the first advertisement has an obscured and a visible portion, resizing the first advertisement. Dependent Claim 12 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to resizing the second advertisement, repositioning the second advertisement. Dependent Claim 14 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to modifying the priority of the second advertisement. Dependent Claim 22 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to identifying a second advertisement, repositioning the first advertisement, removing the second advertisement. Dependent Claim 23 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to repositioning non-advertisement content. Dependent Claim 25 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to determining visible blank space areas, repositioning the first advertisement to a visible blank space area, resizing the first advertisement. Dependent Claim 36 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to continuing to display the second advertisement. Dependent Claim 37 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to moving the first advertisement from the first location to a second location. Dependent Claim 38 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to receiving information. 
When considered individually, these additional claim elements, i.e. determining a first visible display duration, determining a second visible display duration, determining impression credit, modifying the priority of the second advertisement, identifying a second advertisement, removing the second advertisement, continuing to display the advertisement, preserving the relative positions of the advertisement represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the claim elements are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
The remaining claim elements, i.e. resizing the advertisement, repositioning the advertisement, determining the first advertisement has an obscured and a visible portion, determining visible blank space areas have been already determined to be part of the identified abstract idea. 

Dependent Claims 24, 26-27, 30-35 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of the non-advertisement content, the visible blank space, the size preference, the alternative advertisement size, the repositioning, the portions, the different reactions, the different types of obscuration. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig2 and [0033]-[0035], including among others processor, device controller, removable media, hard drive, GPS, RAM, ROM, network I/O, external network.  

When the dependent claims are considered as a whole, as a combination, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1, 6, 8, 10, 12, 14, 21-27, 29-36, 38-40 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 112(a)
Written Description (New Matter)
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the relevant portion of 35 U.S.C. §132(a):
No amendment shall introduce new matter into the disclosure of the invention.

Claims 1, 3, 6, 8, 10, 12, 14, 21-38 are rejected under 35 U.S.C. 112(a), for failing to comply with the written description requirement. MPEP 2163.06 stipulates – If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) – written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claims 1, 21, 29 have been amended by Applicant to include the claim element “based on a comparison of the amount of the first advertisement that has been obscured to a predetermined threshold, based on information indicating one or more portions of the first advertisement that are preferred to remain visible, and based on determining whether the first content item has already received impression credit” in Claim1; the claim element “based on a comparison of the amount of the first advertisement that has been obscured to a predetermined threshold, based on information indicating one or more portions of the first advertisement that are subject to a restriction on obscuration, and based on determining whether the second content item, of the plurality of content items, has already received impression credit” in Claim 21; and the claim element “based on a determination that the advertisement has been at least partially obscured for at least a threshold amount of time, based on a type of obscuration associated with the content item being at least partially obscured, and based on the information performing a reaction corresponding to the type of obscuration …” in Claim 29. The claim elements have no support in the specification, drawings or initial set of claims. 
As Applicant points, fig3, fig4, and [0055] for support. 
However, while the mentioned figures and paragraphs offer support for the inclusion of two out of the three conditions disclosed in conjunctive (i.e. coupled by the conjunction “and); these are: “based on a comparison of the amount of the first advertisement that has been obscured to a predetermined threshold, and based on information indicating one or more portions of the first advertisement that are preferred to remain visible ...” in Claim1; the claim element “based on a comparison of the amount of the first advertisement that has been obscured to a predetermined threshold, and based on information indicating one or more portions of the first advertisement that are subject to a restriction on obscuration …” in Claim 21. 
The mentioned figures and paragraphs do not offer support for (a) “based on a determination that the advertisement has been at least partially obscured for at least a threshold amount of time, and based on information indicating different reactions corresponding to different types of obscuration …” in Claim 29, as well as for “based on a comparison of the amount of the first advertisement that has been obscured to a predetermined threshold, based on information indicating one or more portions of the first advertisement that are preferred to remain visible, and based on determining whether the first content item has already received impression credit” in Claim1; the claim element “based on a comparison of the amount of the first advertisement that has been obscured to a predetermined threshold, based on information indicating one or more portions of the first advertisement that are subject to a restriction on obscuration, and based on determining whether the second content item, of the plurality of content items, has already received impression credit” in Claim 21; and the claim element “based on a determination that the advertisement has been at least partially obscured for at least a threshold amount of time, based on a type of obscuration associated with the content item being at least partially obscured, and based on the information performing a reaction corresponding to the type of obscuration …” in Claim 29. 
Note – each of the expressions has now three parameters correlated by the conjunction “and.” Fig3, fig4, and [0055] offer support for two parameters per expression only. In addition, fig3, fig4, and [0055] do not offer support for the parameter “based on determining whether the first content item has already received impression credit.”

Merriam-Webster “AND definition: is used as a function word to indicate connection or addition especially of items within the same class or type – used to join sentence elements of the same grammatical rank or function.” 

Therefore, it is concluded that the claim elements have no support in the specification, drawings or initial set of claims. The remainder of the claims are rejected by virtue of dependency.


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees with the former.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “Applicant submits that the current claims are eligible at least for similar reasons as used in "Example 23" provided in the USPTO guidance on subject matter eligibility.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. It is not proper practice to go and find a particular Example from the Office published material and use the specific arguments from that Example to determine eligibility of a particular claimed invention, unless the particular claimed invention uniquely matches the subject matter claimed in that particular Example, which in the instant situation it does not. The Office periodically publishes Examples with detailed analyses only to serve as rational and argumentation models to determine eligibility.   

Applicant submits “Therefore, similar to example 23, independent claim 1 is directed to a problem that is necessarily rooted in computer technology ….” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. “Being rooted in computer technology” is an necessary, but not sufficient condition not to be a judicial exception. (see 2019 PEG and 2019 revised PEG).   

Applicant submits “Therefore, similar to example 23, independent claim 1 … to overcome a problem that specifically arises in display managements, and is eligible.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Applicant argues that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology. The claims appear directed to an improvement to adjusting the presentation of advertisements on displays. The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to dynamically adjust the display of advertisements (see discussion below). As stated in MPEP § 2106.05(a) "[a]n indication that the claimed invention provides [a technological] improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." The disclosure fails to explicitly discuss an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art advertisement display adjustment engines. In spite of disclosing some perceived advantages which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art advertisement display adjustment engines. The original disclosure therefore does not suggest that the particular advertisement display adjustment engine structures being claimed is an improvement over prior art systems. The fact that the disclosure failed to identify a problem and the fact that the original disclosure fails to indicate how or why the claimed arrangement of system elements enables an improvement suggests that the claimed invention is not directed to this improvement. Instead, it appears Applicant has attempted to identify, after the fact, some unsubstantiated benefit of the claimed matter in an effort to exhibit the claims are directed to a technological improvement. (see MPEP 2106.05(a); (i) specification requirements in regard to the improvements (should describe the improvement): McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement).  

Applicant submits “Applicant has amended the claims to replace "advertisements" with "content item," but the claim's eligibility should not depend on this change – the claims were eligible before and after this amendment.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Based on the application specification, “content item” is a broader term used for advertisement (see [0038] The HTML file may include the content of the webpage and one or more advertisements to be displayed at various locations of the webpage.). In addition, the specification discloses the term “advertisement” around nine hundred time, leaving no doubt that the whole application is about providing advertisements to users.   

Applicant submits “According to the October 2019 Update, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application..” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. See the response here above.   

Applicant submits “the Office alleges that when considered individually, these additional claim elements represent "insignificant extra-solution activity." However, the October 2019 Update dictates that claim features must be taken in combination, and can't be stripped away to make a point.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Based on the 2019 PEG, the claim elements have to be considered both individually and in combination, as a whole. This is exactly the approach taken for the eligibility analysis in the instant Office Action:    
Step 2A Prong One analysis the claim elements first individually (“The claim recites …) and then as a whole, as a combination (“When the independent claims are considered as a whole, as a combination, the claim elements …”)
Therefore, the eligibility analysis in the instant Office action is in conformity with the 2019 PEG and 2019 Revised PEG. 

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 112(a).
	Applicant’s arguments in regard to claim 1 and claim 21 are persuasive. The rejection for these claims is withdrawn. 
Applicant’s arguments in regard to claim 21 are not persuasive. The rejection for this claim is maintained.


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
	The rejection is withdrawn as  a result of the amendment. 


Examiner has reviewed and considered all of Applicant’s remarks. The rejection is maintained, necessitated by the fact that the rejections of the claims under 35 USC § 101 and under 35 USC § 112 have not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached at (469)295-9171. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622